448 F.2d 783
Joseph WILLIAMS, Plaintiff-Appellant,v.Milton STIRE et al., Defendants-Appellees.
No. 71-1162.
United States Court of Appeals, Fifth Circuit.
September 30, 1971.
Rehearing Denied November 8, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., District Judge.
Edward Chase, New Orleans, La., for plaintiff-appellant.
John S. Sciambra, Harry P. Gamble, Jr., Joseph Rosenberg, New Orleans, La., for defendants-appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1b


Notes:
1b. See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966.